Case: 1:07-cr-00054-DCN Doc #: 94 Filed: 06/02/21 1of 4. PagelD #: 466

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
) CASENO, — 1:07 CR 54
UNITED STATES OF AMERICA, )
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
Vv. }
)
ANTONIO WYNN, } MEMORANDUM OPINION
) AND ORDER
Defendant. )

This matter comes before the Court on remand from the Sixth Circuit Court of Appeals.
Defendant, Antonio Wynn filed a Motion for Reduction of Sentence Pursuant to Section 404 of
the First Step Act, which the Court denied. (ECF #84, 88). He appealed the decision and the
Court of Appeals vacated the Court’s Order and remanded for further proceedings. (ECF # 89,
90, 91). On remand, Mr. Wynn filed a Supplement to his original Motion to Reduce Sentence,
and the government filed a Response in Opposition to the motion. (ECF #92, 93). The matter is
now ready for consideration.

In 2007, Mr. Wynn pled guilty to an amended charge of possession with intent to
distribute 5 grams or more of cocaine base (“crack cocaine’) in violation of 21 U.S.C. §841(a)(1)
and (b)(1)(B). (ECF #86, 87). The parties stipulated to drug quantity o {44.7 grams of crack
cocaine, and he was subject to enhanced penalties after the government filed a notice of prior

convictions. He was sentenced as a career offender to 235 months of imprisonment. On appeal,

 
Case: 1:07-cr-00054-DCN Doc #: 94 Filed: 06/02/21 2 of 4. PagelD #: 467

the Sixth Circuit remanded the case to determine whether Mr. Wynn continued to qualify as a
career offender in light of intervening Supreme Court precedent. United States v. Wynn, 579 F.
3d 567 (6" Cir. 2009). This Court found that he did still qualify as a career offender. Mr. Wynn
again appealed, and the Sixth Circuit affirmed his sentence. United States v. Wynn, 485 F. App’x
766 (6" Cir, 2012). Following the passage of the First Step Act of 2018, Mr. Wynn filed a
motion to reduce sentence. The Court denied his motion stating that he was not eligible for relief
because the statutory penalties for his specific conduct had not changed. Mr. Wynn appealed and
the Court of appeals agreed that he was eligible for re-sentencing based on United States v.
Boulding, 960 F.3d 774 (6" Cir. 2020), which held that “eligibility for re-sentencing under the
First Step Act turns on the statute of conviction alone” — “not on a defendant’s specific conduct.”

In remanding the case for reconsideration on this basis, the Court of Appeals noted that Mr.
Wynn’s “eligibility does not entitle him to relief.” (ECF #90, PageID 443). Rather, the choice of
whether to resentence is left to the district court’s sound discretion. Jd. (citing United States v.
Beamus, 943 F.3d 789, 792 (6™ Cir, 2019).

Although he may be eligible, a sentence reduction is not mandatory. Sentence reductions
under the Act are left to the discretion of the sentencing judge. See, Pub. L. No. 115-391, Title
TV, § 404, Dec. 21, 2018. Mr. Wynn argues that his sentence should be reduced based ona
mistaken calculation of his guideline range, and his demonstrated good conduct and rehabilitative
efforts in prison. Mr. Wynn argues that his sentence should be based on the statutory guidelines
for possessing five or more grams of cocaine base, which would fall under 21 U.S.C.
§841(b)(1)(C). However, if Mr. Wynn were convicted and sentenced for the same conduct

today, his offense would be punishable under §841(b)(1)(B)(iii) because he stipulated to offense

 
Case: 1:07-cr-00054-DCN Doc #: 94 Filed: 06/02/21 3 of 4. PagelD #: 468

conduct involving 44.7 grams of crack cocaine. The statutory range for this amount of cocaine is
ten years to life in prison, Mr. Wynn is a career offender with an offense level of 37 and a
criminal history of VI. This yields a guideline range of 360 months to life. Mr. Wynn received a
three level reduction for acceptance of responsibility, and the Court departed downward an
additional level making a final determination that he would be sentenced at an offense level 33.
This resulting in a reduced range of 235-293 months, and the Court sentenced him to the lowest
sentence within this guideline range. This guideline range remains the applicable range for Mr.
Wynn’s offense conduct level and criminal history.

When determining whether an eligible defendant should be granted a sentence reduction,
the Court may consider all relevant factors. United States v. Allen, 956 F.3d 355, 357 (6" Cir.
2020), This includes post-offense conduct, whether positive or negative. Pepper v. United
States, 562 U.S. 476 Q011); id. Mr. Wynn has apparently had an exemplary record within the
institution. He has had no bad conduct citations and has made productive use of his time,
educating himself, contributing positively to his community, and preparing himself for his
eventual release. However, following the rules and taking advantage of the opportunities offered,
although commendable, does not off-set the offense conduct and criminal history that led to his
incarceration. Had the First Step Act provisions been in place at the time of his sentencing, the
Court would have imposed the same sentence, even assuming that Mr. Wynn would make stride
in his own rehabilitation during his incarceration. The sentence imposed is necessary to reflect
the seriousness of the offense, to serve as a deterrent to further criminal activity, and to avoid
disparities in sentences among other similarly situated defendants, This sentence is justified by a

variety of considerations previously set forth in the plea agreement and discussed at his original

 

 
Case: 1:07-cr-00054-DCN Doc #: 94 Filed: 06/02/21 4 of 4. PagelD #: 469

sentencing, as well as those set forth above. ‘The Court finds that a sentence of 235 months is
sufficient but not greater than necessary to meet the ends of justice. For the above reasons, this
Court denies Mr. Wynn’s petition for relief. (ECF #84, 92). His sentence remains at 235
months with eight years of supervised release. All other aspects of his original sentence also

remain intact. ITIS SO ORDERED.

Hh Aucad

DONALD C. NOGESE,

United States District he

DATED: | Loz|
